On Rehearing.
If, as insisted by appellee, so much of the act as attempted to provide compensation to the county attorney for his services in drawing the act was repugnant to section 68 of the Constitution, and therefore void, then the entire act must fall, because the act contemplated by the notice given under section 106 of the Constitution was an unconstitutional act, and the Legislature could not disregard the unconstitutional features and pass a valid law on such notice. Alford v. Hicks,142 Ala. 355, 38 So. 752. What was said in the case just cited is appropriate here:
"The people of Mobile county knew that no such law as mentioned in the notice could be legally passed. They had the right to rely upon the Legislature not violating the Constitution, or, if it did, they knew the act would be void, and they could not possibly be affected by it. They might have been thus lulled by the notice into feeling that there was no need to oppose its passage. They had no notice of the act which was passed."
The other matters were fully discussed on original consideration, and we deem it unnecessary to further consider them.
The application is overruled.